     Case 2:20-cv-00602-TLN-DMC Document 23 Filed 11/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALAN DOIEL,                                 No. 2:20-CV-0602-TLN-DMC-P
12                       Plaintiff,
13            v.                                          ORDER
14    UNITED STATES OF AMERICA, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action. Pending

18   before the Court is Plaintiff’s “Motion for Clarification,” ECF No. 17, originally filed in the

19   United States District Court for the Northern District of Texas and transferred to this Court on

20   March 19, 2020.

21                  In his motion, Plaintiff seeks information regarding the status of his case. He also

22   seeks a copy of the Court’s docket sheet for his case. While the Court does not entertain requests

23   for status, the Court will direct that Plaintiff be provided a copy of the current docket sheet as

24   well as a copy of the order transferring the case.

25   ///

26   ///

27   ///

28   ///
                                                          1
     Case 2:20-cv-00602-TLN-DMC Document 23 Filed 11/02/20 Page 2 of 2


 1                  Accordingly, IT IS HEREBY ORDERED that:

 2                  1.      Plaintiff’s “Motion for Clarification” is denied;

 3                  2.      The Clerk of the Court is directed to send to Plaintiff a copy of the Court’s

 4   docket sheet for this case; and

 5                  3.      The Clerk of the Court is also directed to send Plaintiff a copy of the order

 6   at ECF No. 18, transferring this matter.

 7   Dated: October 30, 2020
                                                           ____________________________________
 8                                                         DENNIS M. COTA
 9                                                         UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
